Citation Nr: 1542625	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected anxiety disorder, not otherwise specified (NOS).

5.  Entitlement to service connection for bruxism, to include as secondary to the service-connected anxiety disorder, NOS.

6.  Entitlement to service connection for polyps. 

7.  Entitlement to service connection for an eye disorder, to include as secondary to the service-connected diabetes mellitus, type II.  

8.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1974 to December 1977, April 1979 to April 1981, and June 1981 to April 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008, July 2014, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A claim to reopen service connection for joint pain and service connection for eye problems, rectum problems, and gastrointestinal problems was received in April 2008.  The November 2008 rating decision, in pertinent part, declined to reopen service connection for a bilateral arm disorder and denied service connection for rectum problems, gastrointestinal problems, and eye problems.   

In March 2014, the Board, in pertinent part, denied service connection for a gastrointestinal disorder, reopened service connection for a bilateral arm disorder, and remanded the issues of service connection for rectum problems, eye problems, and a bilateral arm disorder for additional development.  

The Veteran appealed the Board's denial of service connection for a gastrointestinal disorder to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court partially vacated the Board's August 2014 decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board failed to provide an adequate statement of reasons and bases as to whether the Veteran was entitled to a VA examination for the claimed gastrointestinal disorder.    

A claim for service connection for sleep apnea was received in April 2014.  The July 2014 rating decision denied service connection for sleep apnea.  A claim for service connection for bruxism and to reopen service connection for an upper neck disorder (claimed as "upper neck [and] bilateral arms, pinched nerve") was received in August 2014.  The December 2014 rating decision, in pertinent part, denied service connection for bruxism neck strain with limitation of motion of the cervical back (also claimed as upper neck).

In December 2014, the Veteran timely filed a notice of disagreement (on a VA Form 21-526EZ) with the denial of service connection for bruxism and "upper neck [and] bilateral arms, pinched nerve."  The December 2014 notice of disagreement was received within one year of the December 2014 rating decision denying service connection for these issues.  A statement of the case has not yet been issued regarding whether new and material evidence has been received to reopen service connection for a cervical spine disorder; however, the Board finds that a statement of the case is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement to reopen and grant service connection for cervical spine degenerative joint disease with spinal cord impingement, constituting a full grant of the benefit sought on appeal and rendering moot the purpose of the statement of the case.  

The notice of disagreement with the denial of service connection for a cervical spine disorder gives the Board the jurisdictional authority to grant the issue, even without issuance of a statement of the case, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).  

The purpose of the statement of the case is rendered moot by the Board's reopening and grant of service connection for the cervical spine disability.  The purpose of the statement of the case is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R. § 19.29 (2015).  Information furnished with the statement of the case includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2015).  As the Board is reopening and granting service connection for a cervical spine disorder, constituting a full grant of the benefit sought on appeal, and is effectively waiving the substantive appeal requirement for this Veteran by doing so, the purpose of the notice with the statement of the case is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).

Further, in an October 2014 written statement, the Veteran contended that the claim for a "pinched nerve on the left side of [his] neck that runs down both arms [and] hands" is separate from the previously denied claim for a "neck strain" and had been misdiagnosed throughout the years as carpal tunnel syndrome.  These recent contentions mirror other contentions made by the Veteran throughout the course of the appeal for service connection for a bilateral arm disorder.  See e.g., September 2013 written statement.  As discussed below, the Board is granting service connection for bilateral upper extremity peripheral neuropathy, as secondary to the cervical spine degenerative joint disease with spinal cord impingement, which encompasses the radiating pain and numbness in the bilateral upper extremities and spinal cord (i.e., nerve) impingement that the Veteran has more recently claimed as a "pinched nerve."  See generally 38 C.F.R. §§ 4.123, 4.124, 4.124a (2015).  As such, the Board finds that the Veteran's contentions with regard to a pinched nerve affecting the bilateral upper extremities and neck to be encompassed by the grants of service connection below.   

Entitlement to service connection for a cervical spine disorder was previously denied by the RO in October 1999, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this issue within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claim.  Barnett, supra.  

As discussed in detail below, the Board is granting service connection for the cervical spine disability and bilateral upper extremity peripheral neuropathy and remanding the remaining issues for additional development.  As such, no discussion of the prior Board remand orders is required.  In May 2013, the Veteran testified at a personal hearing at the VA RO in Nashville, Tennessee (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of initial disability ratings for residuals of the service-connected diabetes mellitus type II has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 deferred rating decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for sleep apnea, bruxism, polyps, an eye disorder, and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision, in pertinent part, denied service connection for neck strain with limitation of motion of the cervical spine on the basis that no defects of the cervical spine or muscles or neck pain were noted at service separation and no chronic cervical spine disability was shown during active service.

2.  An unappealed October 1999 rating decision, in pertinent part, denied reopening service connection for a cervical spine disability on the basis that additional service treatment records received from a prior period of active service did not show any complaints, treatment, or findings with regard to a cervical spine disorder.

3.  The evidence received since the October 1999 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed cervical spine disabilities and service. 

4.  The Veteran has currently diagnosed cervical spine degenerative joint disease with spinal cord impingement.

5.  The Veteran experienced symptoms of pain and stiffness in the neck as well as radicular symptoms down the bilateral upper extremities during service.

6.  The Veteran's cervical spine disability is causally related to the in-service neck stiffness and radicular symptoms.

7.  The currently diagnosed bilateral upper extremity peripheral neuropathy is causally related to the service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision to deny service connection for neck strain with limitation of motion of the cervical back became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The October 1999 rating decision that denied reopening of service connection for neck strain with limitation of motion of the cervical back became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cervical spine degenerative joint disease with spinal cord impingement have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral upper extremity peripheral neuropathy, as secondary to service-connected cervical spine degenerative joint disease with spinal cord impingement, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board reopens and grants service connection for a cervical spine disorder and grants service connection for bilateral upper extremity peripheral neuropathy, constituting a full grant of the benefit sought on appeal with respect to these issues.  Further, the Board is remanding the remaining issues of appeal for additional development; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for a Cervical Spine Disorder

The Veteran seeks to reopen the previously denied claim of service connection for a cervical spine disorder.  The claim, initially filed in April 1997, was originally denied in a November 1997 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the November 1997 rating decision, the RO, in pertinent part, denied service connection for neck strain with limitation of motion of the cervical spine on the basis that no defects of the cervical spine or muscles or neck pain were noted at service separation and no chronic cervical spine disability was shown during active service.  The pertinent evidence of record at the time of the November 1997 rating decision includes service treatment records dated from 1993 to 1996, a June 1997 VA examination report, and lay statements.

In the October 1999 rating decision, the RO, in pertinent part, denied reopening service connection for a cervical spine disability on the basis that additional service treatment records received from a prior period of active service failed to show any complaints, treatment, or findings regarding the cervical spine.  The additional pertinent evidence of record at the time of the October 1999 rating decision includes service treatment records dated from 1991 to 1993.  

The Board has reviewed the evidence received since the October 1999 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a cervical spine disorder.  The August 2014 VA examiner noted that the evidence of record, including the service treatment records, reflects complaints of stiffness in the neck in 1994 and radicular symptoms in the 1990s.  The VA examiner opined that the prior trauma/injury to the cervical spine during service caused the predisposition for degenerative changes of the Veteran's cervical spine.

The Board finds that this evidence, received after the October 1999 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal relationship between the currently diagnosed cervical spine degenerative joint disease and service (a necessary element for direct service connection).  38 C.F.R. § 3.303(d).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  

Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the October 1999 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Further, while additional service treatment records from 1979 to 1991 have been received since the October 1999 rating decision, the additional service treatment records are not related to the claimed in-service neck symptomatology; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for a cervical spine disability based on direct service connection under 38 C.F.R. § 3.303(d) and granting service connection for bilateral upper extremity peripheral neuropathy based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

Service Connection for a Cervical Spine Disorder 

The Veteran essentially contends that the current cervical spine disability is related in-service symptoms of neck pain and radicular symptoms related to a pinched nerve in the neck.  In a September 2013 written statement, the Veteran contended that he had pain in the left side of the neck during service and the current diagnosis of a pinched nerve in the neck caused his arms, elbows, and wrists to go numb and tingle.  In an October 2014 written statement, the Veteran related these in-service symptoms to a pinched nerve stemming from heavy manual labor and typing during service.

First, the evidence of record demonstrates that the Veteran has current diagnosed cervical spine degenerative joint disease with spinal cord impingement.  See August 2014 VA examination report.  A December 2013 VA problem list notes a diagnosis of cervical spondylosis. 

Next, the Board finds that the Veteran experienced in-service neck pain, stiffness, and radicular symptoms down both upper extremities during service.  A February 1993 service treatment record notes that the Veteran reported pain on the left side of the chest and neck.  The August 2014 VA examination report notes that the Veteran's radicular symptoms also dated back to the 1990s.  Given the above, the remaining question is whether there is evidence of a link between the current cervical spine disability and the in-service neck pain and radicular symptoms.  

On the question of relationship of current disability to service, the evidence is in relative equipoise.  The evidence weighing against the claim includes the January 1996 service separation physical examination report with notes that the Veteran's neck was clinically normal.  A June 1997 VA examination report (dated 14 months after service separation) notes that, while the Veteran reported a pinching sensation in the back of the neck that the Veteran believed was secondary to driving trucks on rough roads with constant pounding on the back of the neck during service, x-rays of the cervical spine were clinically normal.

The evidence weighing in favor of the claim includes an August 2014 VA examination report noting that the Veteran's duties during service included driving a truck and loading cargo, 1994 service treatment records note complaints of stiffness in the neck, and radicular symptoms also dated back to the 1990s.  The VA examination report notes that recent imagining of the cervical spine revealed degenerative joint disease with findings of arthritis, bulging discs, and spurs producing narrowing and mild spinal cord impingement.  The VA examiner opined that the prior trauma/injury to the Veteran's cervical spine had promoted the predisposition for degenerative changes of the cervical spine that had manifested in this case.

The August 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past orthopedic history or that she misstated any relevant fact.  Moreover, the VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base conclusions.  The examination opinion contained reasons and bases supporting the VA examiner's opinion that the Veteran's cervical spine disability was related to the in-service neck pain and radicular symptoms.  As such, the Board accords the August 2014 VA examination report high probative weight.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the current cervical spine disability is causally related to the in-service neck pain and radicular symptoms; thus, the criteria for service connection for cervical spine degenerative joint disease with spinal cord impingement have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.   

Service Connection for Bilateral Upper Extremity Peripheral Neuropathy

The contention liberally construed for the Veteran is that he experienced bilateral arm numbness and tingling during service, and since service separation, and the current bilateral arm disorder is associated with the service-connected cervical spine disability.  See September 2013, October 2014 written statements.  

First, the evidence of record demonstrates that the Veteran has current diagnosed bilateral upper extremity peripheral neuropathy.  See August 2014 VA examination report.

Next, the August 2014 VA examiner opined that the Veteran's bilateral upper extremity peripheral neuropathy was at least as likely as not a result of nerve impingement from degenerative changes associated with the cervical spine.  The VA examiner reviewed a November 2013 VA MRI report noting prominent posterior disc osteophyte complex at C5-6 indenting the left ventral spinal cord and opined that the Veteran had cervical degenerative joint disease with findings of arthritis, bulging disc, and spurs producing narrowing and mild spinal cord impingement.

The August 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past upper extremity or cervical spine history or that the examiner misstated any relevant fact.  Moreover, the VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base conclusions.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's bilateral upper extremity peripheral neuropathy was caused by the service-connected cervical spine disability.  As such, the Board accords the August 2014 VA examination report high probative weight.   

Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for bilateral upper extremity peripheral neuropathy, as secondary to the service-connected cervical spine degenerative joint disease with spinal cord impingement, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.     

Finally, while the grant of service connection as secondary to the cervical spine disability renders moot all other theories of entitlement, the Board finds that, in this case, the evidence is also sufficient to grant service connection for bilateral upper extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus type II.  See 38 C.F.R. § 3.310.  The June 2014 VA examination report notes that the Veteran has diabetic peripheral neuropathy as a complication of the service-connected diabetes mellitus type II.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a cervical spine disorder is granted.

Service connection for cervical spine degenerative joint disease with spinal cord impingement is granted.

Service connection for bilateral upper extremity peripheral neuropathy, as secondary to the service-connected cervical spine degenerative joint disease spinal cord impingement, is granted.


REMAND

Service Connection for Sleep Apnea and Bruxism

The July 2014 rating decision denied service connection for sleep apnea.  The December 2014 rating decision, in pertinent part, denied service connection for bruxism.  In December 2014 and February 2015 written statements, the Veteran expressed disagreement with the denial of service connection for these issues.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The December 2014 and January 2015 notices of disagreement were properly filed with the AOJ.  As such, the Board finds that these were timely filed notices of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon, 12 Vet. App. 238.  Consequently, the Board must remand the issues of service connection for bruxism and sleep apnea for further procedural action.    

Service Connection for Polyps

In March 2014, the Board, in pertinent part, remanded the issue of service connection for rectum problems to provide the Veteran adequate VCAA notice with regard to secondary service connection and afford the Veteran a VA examination to assist in determining the nature and etiology of any diagnosed rectal disabilities.  At the May 2013 Board hearing, the Veteran testified that he had hemorrhoids and polyps that were incurred during active service.  In the March 2014 Board remand, the Board specifically identified hemorrhoids and polyps as disabilities encompassed within the service connection issue on appeal.

A September 2014 rating decision granted service connection for hemorrhoids, specifically noting that the polyp disability was not service connected because the August 2014 VA examiner opined that it was less likely than not a result of service.  The Board finds that the September 2014 rating decision does not constitute a full grant of the benefit sought on appeal.  Both hemorrhoids and polyps were perfected on appeal as encompassed within the rectal disability claimed by the Veteran and were remanded by the Board for additional development.

The AOJ did not readjudicate the remaining issue of service connection for polyps or issue a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The issue on appeal must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

Further, the August 2014 VA examiner opined that the Veteran's polyp disorder is less likely than not a result of service because there is no medical documentation to support the onset of polyps during service.  The VA examiner did not address the Veteran's lay statements that he had polyps in service, experienced polyps since service separation, and that the disability had not improved.  See May 2013 Board hearing transcript.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the polyps.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Service Connection for an Eye Disorder

In March 2014, the Board remanded, in pertinent part, the issue of service connection for an eye disorder to assist in determining whether any current eye disability was incurred in or caused by service or caused or aggravated by the service-connected diabetes mellitus type II.  The June 2014 VA examiner diagnosed corneal scar and cataracts and opined that the current eye disabilities are less likely than not proximately due to or the result of the service-connected diabetes mellitus because the type of cataracts that the Veteran has been diagnosed with are not known to be related to diabetes.  In a September 2014 addendum opinion, the VA examiner further noted that there was no sign of diabetic retinopathy at the June 2014 VA examination and indicated that diabetic retinopathy is known to resolve once blood sugars normalize.   

The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  The VA examiner did not render an opinion as to whether the diagnosed eye disabilities were aggravated by the service-connected diabetes mellitus type II.

Additionally, while noting that the Veteran did not diabetic retinopathy at the time of the June 2014 VA examination, the VA examiner did not indicate whether the Veteran had diabetic neuropathy secondary to the service-connected diabetes mellitus at any part of the appeal period or discuss the notations throughout the record that the Veteran may have diabetic retinopathy.  See e.g., February 2014 VA treatment record.    

The June 2014 VA examiner also did not provide any opinion as to whether the diagnosed eye disabilities were incurred in or caused by service.  See Stegall,	 11 Vet. App. at 271.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the eye disorders.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Service Connection for a Gastrointestinal Disorder

In March 2014, the Board denied service connection for gastrointestinal problems on the basis that the Veteran did not have a current diagnosed gastrointestinal disability.  As noted above, in June 2015, the Court partially vacated the Board's March 2014 Board decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board failed to provide an adequate statement of reasons and bases as to whether the Veteran is entitled to a VA examination for the claimed gastrointestinal disorder.  

Review of the evidence of record reflects that the Veteran has received some treatment for gastrointestinal complaints.  March 2002 VA treatment records note that the Veteran reported crampy abdominal pain for two and one half weeks when going to work as well as nausea.  A diagnosis of rule out irritable bowel syndrome (IBS) was noted.  A May 2004 VA treatment record notes that the Veteran reported some discomfort that felt "sort of" like heartburn and some dyspepsia.  During a review of symptoms, the Veteran endorsed nausea/vomiting, mild hematochezia, and dyspepsia.  An impression of dyspepsia rule out gastritis was noted.  

An October 2005 VA treatment record notes that the Veteran had an intermittent history of rectal bleeding of years duration with seldom lower abdominal cramping, pain, discomfort, and reflux.  An impression of intermittent rectal bleeding was noted.  A March 2007 VA colonoscopy report notes intermittent hematochezia.    

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of (1) whether the Veteran has a gastrointestinal disability and (2) whether any diagnosed gastrointestinal disability was incurred in or caused by service.  The Board finds that remand is required to obtain medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, at 83-86.   

Accordingly, the issues of service connection for sleep apnea, bruxism, polyps, an eye disorder, and a gastrointestinal disorder are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for bruxism and sleep apnea, to include as secondary to the service-connected anxiety disorder, NOS.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then, schedule a VA examination(s) to assist in determining the etiology of the claimed polyps, eye disorder, and gastrointestinal disorder.  The VA examiner should review the claims folder.  The examiner should offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed gastrointestinal disability?  The VA examiner should note and discuss the previous diagnoses of rule out IBS, rule out gastritis, dyspepsia, and hematochezia

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed gastrointestinal disability was incurred in or caused by active service?  

With respect to polyps: In answering this question, the VA examiner should note and discuss the lay statements that the Veteran had polyps in service, experienced polyps since service separation, and that the disability had not improved.

With respect to an eye disorder: In rendering the requested opinion, the VA examiner should note and discuss the February 1982 service treatment records noting that the Veteran sustained an injury to both eyes from Blazo (white gas).  

Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed eye disorder (manifested during any part of the appeal period) was caused by the service-connected diabetes mellitus type II?  In rendering the requested opinion, the VA examiner should note and discuss the previous diagnoses of diabetic retinopathy. 

Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed eye disorder (manifested during any part of the appeal period) was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected diabetes mellitus type II?

3.  Then, readjudicate the issues on appeal.  For any aspect of the appeal that remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


